Exhibit 10.1
 
AMENDED AND RESTATED
AGREEMENT OF LEASE


THIS AMENDED AND RESTATED AGREEMENT OF LEASE is made as of this 1ST day of May
2016 by and between HEADWATERS ASSOCIATES, a Pennsylvania general partnership,
with an address at 10 North Church Street, Suite 307, West Chester, Chester
County, Pennsylvania 19380 ("Lessor") and DNB FIRST, NATIONAL ASSOCIATION, a
national banking association having a principal place of business at 4
Brandywine Avenue, Downingtown, Chester County, Pennsylvania 19335 ("Lessee").


BACKGROUND


A.            Lessor and Lessee are parties to a certain Agreement of Lease
dated February 10, 2005, as amended, for the lease of space in the Building (as
defined below).


B.            The Building was damaged by a fire in 2015.


C.            Lessor has substantially completed renovations of and repairs to
the Building.


D.            The parties wish to amend and restate the existing Agreement of
Lease in connection with the continued occupancy by Lessee.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound, the parties agree as follows:


1.            Demise and Lease.


(a)            Lessor, for and in consideration of the payment of the rentals
hereinafter specified, and the performance of the terms, covenants and
agreements herein contained, hereby demises and leases unto Lessee and Lessee
hereby lets from the Lessor the space at 2 North Church Street, West Chester,
Pennsylvania (the "Building"), consisting of 17,505 usable square feet (the
"Leased Premises").  The Leased Premises is more particularly described on
attached Exhibit A attached and made part hereof.


            (b)        Lessee shall have access to the Leased Premises on a
24-hour a day basis, seven (7) days a week.


            (c)            Lessee shall be authorized to use the Leased Premises
for: (i) general administrative office use; (ii) a financial services center;
(iii) loan production; (iv) customer meetings; (v) a bank, and all uses
necessary or incidental to the foregoing, including, without limitation, the
sale of mutual funds, securities and other financial and insurance products),
maintenance of automated teller machine(s) ("ATMs") to the extent permitted
under other provisions of this Lease, safe deposit facilities and office and
office related uses; and (vi) any other lawful use permitted by applicable law
from time to time at the Leased Premises (collectively, the "Permitted
Uses"). Lessee shall have the right, in order to maintain proper security and
maintenance for the operation of its business, to have pickups or deliveries
made from or to the Leased Premises by carriers of cash, securities,
instruments, records or other materials commonly transported by such carriers
and to permit the use of such portions of the Leased Premises as shall be
reasonably required for such purposes.
 
 
1

--------------------------------------------------------------------------------

 

 
2.            Term.  This Lease shall be for the period beginning on the
"Commencement Date" (as defined below) and ending on June 30, 2023 unless
earlier terminated or extended in accordance with this Lease (the "Term"). For
purposes of this Lease, the "Commencement Date" shall be May 1, 2016.


3.            Rent.


(a)            From the date of this Lease through June 30, 2016, Lessee shall
pay to Lessor as base rent ("Base Rent") for the Leased Premises as provided on
Exhibit B, in consecutive monthly installments due and payable in advance on the
first day of each month.  In the event the Term shall begin and end other than
on the first day and last day, respectively, of a calendar month, the rental for
such partial month shall be adjusted utilizing the number of days of the Term
actually contained in the calendar month during which the Term begins and ends,
respectively.   Lessor acknowledges and agrees that Lessee has paid Fourteen
Thousand Seven Hundred Ninety-Nine and 91/100 Dollars ($14,799.91) in Base Rent
for a period when the Leased Premises was not occupied as a result of the fire. 
This amount shall be applied to the payment of the Base Rent due at the
commencement of this Lease.


(b)            As of July 1st of each year, the monthly Base Rent for the next
twelve (12) month period shall be adjusted by any increase in the CPI (as
defined below) for the immediately preceding twelve month period. The Base Rent
shall be increased by the percentage of (i) the CPI for June of the current
year, divided by (ii) the CPI for June of the preceding year.  Any increase in
the Base Rent for any twelve (12) month period shall (z) not be less than one
percent (1%), or (y) exceed four percent (4%). Both Landlord and Tenant agree
that if the June CPI has not been determined when July Base Rent is due, Tenant
will pay the previous year's Base Rent until the June CPI has been determined,
and then Tenant shall pay over any difference to Landlord upon demand and
thereafter, pay the newly determined Base Rent.


(c)            "CPI" shall mean and refer to that table in the Consumer Price
Index published by the United States Department of Labor, Bureau of Labor
Statistics, now known as the "Consumer Price Index" for all Urban Consumers,
Philadelphia-Wilmington-Atlantic City, CMSA. If such Index referred to above
shall be discontinued, then any successor Consumer Price Index of the United
States Bureau of Labor Statistics, or successor agency thereto, shall be used.


            (d)            All Base Rent shall be paid in advance on the first
day of each calendar month without set off or any demand therefor.  If any
installment of Base Rent, additional rent or any other amount due and payable by
Lessee to Lessor hereunder shall remain unpaid for more than ten (10) days after
the same becomes due and payable, such unpaid amount shall bear interest at the
lesser of ten percent (10%) per annum or the highest rate permitted by law,
calculated from the date such payment was due.  No payment by Lessee or receipt
by Lessor of a lesser amount than the correct sum due hereunder shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed to effect or
evidence an accord and satisfaction and Lessor may accept such check or payment
without prejudice to Lessor's right to recover the balance due or pursue any
other remedy under this Lease, at law or in equity.
 
 
2

--------------------------------------------------------------------------------

 

 
4.            Utilities; Janitorial.


(a)            Lessee shall pay all telephone and communication charges used by
Lessee in connection with the Leased Premises.


(b)            Lessee shall pay all electricity and all other utilities,
including, without limitation, heating, water and air conditioning related to
the Leased Premises, to the extent that such utilities are separately metered
for the Leased Premises. Lessor agrees to provide all such utilities to the
Leased Premises. To the extent any such utilities provided to the Leased
Premises are not separately metered, the Lessor's actual costs thereof shall be
included in "Annual Operating Expenses" (as defined below).


(c)            Lessor shall not be responsible for providing, and Lessee shall
provide at its own expense, janitorial and cleaning services to the Leased
Premises, including, without limitation, the removal of all trash and rubbish
therefrom.


(d)             Lessor will provide for regular removal of trash, from exterior
receptacles, and will keep the sidewalks that abut the Leased Premises in a
clean and safe condition, and accessible to pedestrians.  The control of snow
and ice on all sidewalks, walkways and steps serving the Leased Premises and all
other areas not readily accessible to plows shall be the sole responsibility of
Lessor.  Lessee shall not encumber or obstruct the common area, sidewalks or
entryway nor use them for any purpose except to provide ingress and egress to
and from the Leased Premises.


5.            Annual Operating Expenses.


(a)            Lessee shall pay for its "Pro Rata Share" (as defined below) of
the Annual Operating Expenses.   Except as otherwise provided in this Lease,
"Annual Operating Expenses" include but are not limited to, (i) all real estate
taxes and assessments with respect to the Building and Property in which the
Lease Premises is located (including any assessments for the West Chester
Business Improvement District (BID)), (ii) maintenance and repairs for the
Building, including painting; interior and exterior repairs; roof repairs but
not roof replacement; building maintenance (provided, however, that, because
Lessee is to provide its own janitorial and cleaning services, the costs of
janitorial and cleaning services provided to tenants shall be deducted from
"Annual Operating Expenses" before calculating Lessee's Pro Rate Share thereof);
(iii) service contracts; (iv) insurance; (v) utilities, including water and
sewer not separately metered to the Leased Premises; (vi) Lessor's building
insurance costs; and (vii) administrative expenses not to exceed five percent
(5%) of the total Annual Operating Expenses as budgeted by Lessor for the
Building in which the Leased Premises is located. Payments due under this
Section 5 shall be paid the first (1st) day of each month in addition to
Lessee's payment of rent.  Lessee shall pay monthly to Lessor its Pro Rata Share
of 1/12th of Annual Operating Expenses.  Prior to the commencement of each
calendar year of the Term, Lessor shall notify Lessee of each such year's
budgeted amount for Annual Operating Expenses and Lessee shall increase or
decrease its monthly payment to equal 1/12th of such amount.  The failure of
Lessor to so notify Lessee shall not relieve Lessee of its obligations to pay
any increased Annual Operating Expenses upon receipt of such notice.  Lessor's
Annual Operating Expense budget shall be based on the prior calendar year's
actual expenses.  At the end of each calendar year, Lessee shall pay to Lessor
any deficiency between the actual and budgeted Annual Operating Expenses for
such year and Lessee shall receive a credit towards the following year's Annual
Operating Expenses for any surplus.
 
 
3

--------------------------------------------------------------------------------

 

 
                          (b)            "Pro Rata Share" as set forth herein
shall mean eighty and 28/100 percent (80.28%) of the total Annual Operating
Expenses budgeted by Lessor for the Building in which the Leased Premises are
located as aforesaid.


6.            Improvements; Fixtures and Equipment.


(a)            Lessee accepts the Leased Premises in an "AS IS" condition
(except to the extent expressly otherwise provided in this Lease). Lessee shall,
at Lessee's expense, perform or cause to be performed tenant improvements as
approved in advance, in writing by Lessor.  In the event that Lessee proposes
improvements that are reasonably likely to reduce the rental value of the Leased
Premises, Lessor and Lessee shall identify such improvements in writing at the
time Lessor consents to such improvements (herein, the "Identified
Improvements").  Upon termination of the tenancy created hereby, Lessee shall,
at the option of Lessor, remove such Identified Improvements and repair all
damages created thereby, or, Lessor shall retain the Identified Improvements and
repairs as the sole property of Lessor.


(b)            All trade fixtures, decorations and equipment installed in the
Leased Premises shall be installed by Lessee at Lessee's sole cost and expense. 
All such trade fixtures, decorations and equipment shall remain the sole
property of Lessee.  At the termination of the tenancy created hereby, Lessee
shall have the right to remove such items from the Leases Premises, provided
Lessee repairs any damage to the Leased Premises resulting from such removal. 
Lessee shall have the right, at Lessee's expense, to install in the Leased
Premises (and in the Building to the extent necessary for access),
telecommunications lines or conduits for such transmission lines as T-1 or ISDN
lines, and Lessor will assist Lessee in coordinating with other tenants and
giving Lessee access to perform any work that must be done in portions of the
Building other than the Leased Premises.


(c)            Lessor agrees that Lessee shall be permitted, subject to having
obtained all necessary governmental approvals therefor, to construct and install
in an exterior wall of the Leased Premises, and maintain, a through-the-wall ATM
accessible to customers either (i) from the sidewalk outside the Building or
(ii) from within the existing vestibule to the Building on Church Street,
together with (in the case of an ATM in an outside wall) a vestibule or other
exterior enclosure, and in either case with related signage and related security
devices as desired by Lessee and permitted by applicable governmental
authorities, and, if Lessee installs such an ATM Lessor and Lessee agree that
the improvements and changes to the exterior wall to accommodate the ATM shall
be deemed an "Identified Improvement" for purposes of this Lease.  Lessor agrees
that the ATM equipment itself is a trade fixture and shall not be deemed an
improvement or part of the Building or Leased Premises.
 
 
4

--------------------------------------------------------------------------------

 

 
(d)            The Lessee shall also be permitted, if it elects, to install
teller counters or stations and safe deposit boxes within the Leased Premises,
as well as a night depository box or slot accessible, at Lessee's option (but
subject to all necessary governmental approvals) through an exterior wall or
door or from the Building vestibule on Church Street. All such improvements
shall be deemed "Identified Improvements" for purposes of this Lease.


(e)            The parties acknowledge that the Leased Premises presently
contain an existing safe that will remain in the Leased Premises at the
commencement of the Term. Lessee shall be entitled to make such modifications to
the safe as may facilitate Lessee's operation of the safe, and Lessee will not
be obligated to modify, change or remove any such modifications when this Lease
terminates. Lessee also shall have no right or obligation to remove the safe
itself at the termination of this Lease, and the neither the safe nor any
modifications shall be deemed "Identified Improvements" for purposes of this
Lease. Lessee shall be entitled to treat any modifications to the safe as
Lessee's trade fixtures or equipment for purposes of this Lease.


7.            Repairs and Replacements.


(a)            Lessor shall, at its cost and expense, maintain the structural
portions of the Building, the heating, ventilation and air-conditioning system
and the sanitary, electrical, and other systems for all portions of the Building
including the Leased Premises, and any portions of the Building used by tenants
in common, in good order and repair, including repairing and replacing
foundations, floors (not including floor coverings), structural supports, roofs
(including maintaining the roof in a watertight condition), roof structures,
walls (except for interior wall coverings), exterior doors, entryways, steps,
ramps, vestibules, and store fronts; maintain and replace as necessary all fuel
tanks at the Leased Premises, if any; and repaint all exterior painted portions
of such improvements when reasonably necessary. Lessor warrants the Building's
existing heating, air conditioning and ventilation system to be in good working
order at the time of Lessee's occupancy at the initiation of this Lease.


(b)            Lessee shall make all repairs to the Leased Premises which is
necessitated by Lessee's negligence, willful misconduct or failure to comply
with the terms of this Lease, or in the installation or removal of any of
Lessee's fixtures, signs or improvements.  Lessee shall replace all broken glass
in the Leased Premises.  Lessee shall be responsible for all repairs to the
interior and windows of the Leased Premises, and shall maintain or provide for
the maintenance and maintenance contracts on any special heating, ventilating or
air conditioning equipment serving the Leased Premises that is installed by
Lessee.
 
 
5

--------------------------------------------------------------------------------

 

 
8.            Insurance.


(a)            Lessee shall, at its sole cost and expense, maintain during the
Term and any Renewal Term, comprehensive public liability insurance, and
contractual liability insurance of not less than Two Million Dollars
($2,000,000) for personal injury, death and damage or destruction of property
occurring upon, in or about the Leased Premises and shall maintain Lessor as an
additional insured on all such policies. Lessee, at its option, may obtain
insurance on the value of its personal property, contents, furniture, fixtures,
equipment or inventory maintained or located on the Leased Premises and Lessor
shall have no responsibility or liability with respect to the foregoing.


(b)            Lessor shall, at its sole cost and expense, maintain during the
Term and any Renewal Term: (i) comprehensive public liability insurance and
landlord liability insurance of not less than Two Million Dollars ($2,000,000)
for personal injury, death and damage or destruction of property occurring upon,
in or about the Building and shall maintain Lessee as an additional insured on
all such policies; and (ii) property casualty insurance for the Building at its
full insurable value without reduction for coinsurance.


(c)            Waiver Of Subrogation.


(i)            In any case in which Lessee shall be obligated under any
provision of this Lease to pay to Lessor any loss, cost, damage, liability, or
expense suffered or incurred by Lessor, Lessor shall allow to Lessee as an
offset against the amount thereof the net proceeds of any insurance collected by
Lessor for or on account of such loss, cost, damage, liability or expense,
provided that the allowance of such offset does not invalidate or prejudice the
policy or policies under which such proceeds were payable.


(ii)            In any case in which Lessor shall be obligated under any
provision of this Lease to pay to Lessee any loss, cost, damage, liability or
expense suffered or incurred by Lessee, Lessee shall allow to Lessor as an
offset against the amount thereof the net proceeds of any insurance collected by
Lessee for or on account of such loss, cost, damage, liability, or expense,
provided that the allowance of such offset does not invalidate the policy or
policies under which such proceeds were payable.


(iii)            The parties shall each endeavor to procure an appropriate
clause in, or endorsement on, any fire or extended coverage insurance policy
covering the Leased Premises and the Building and personal property, fixtures
and equipment located thereon or therein, pursuant to which the insurance
companies waive subrogation or consent to a waiver of right of recovery, and
having obtained such clauses and/or endorsements of waiver of subrogation or
consent to a waiver of right of recovery each party hereby agrees that it will
not make any claim against or seek to recover from the other for any loss or
damage to its property or the property of others resulting from fire or other
perils covered by such fire and extended coverage insurance; provided, however,
that the release, discharge, exoneration and covenant not to sue herein
contained shall be limited by the terms and provisions of the waiver of
subrogation clauses and/or endorsements or clauses and/or endorsements
consenting to a waiver of right of recovery and shall be coextensive therewith.
If either party may obtain such clause or endorsement only upon payment of an
additional premium, such party shall promptly so advise the other party and
shall be under no obligation to obtain such clause or endorsement unless such
other party pays the premium.
 
 
 
6

--------------------------------------------------------------------------------


 
9.            Lessee's Covenants. In addition to Lessee's other covenants and
obligations hereunder, Lessee agrees during the Term and for so long as Lessee's
occupancy continues:


(a)            To pay when due the Base Rent and additional expenses as set
forth herein, to maintain the Leased Premises in good condition and repair,
reasonable wear and tear excepted and to promptly perform all items of
maintenance and repair which Lessee is obligated to perform pursuant to Section
7 of this Lease;


(b)            To permit Lessor to have access to the Leased Premises, with
prior notice, during Lessee's normal operating hours provided any such entry
does not interfere with Lessee's business or operations, and, in the event of an
emergency, at other times, for the purpose of inspection of the same and to
assure Lessor with regard to the performance by Lessee of the terms and
conditions hereof, and, during the twelve (12) months prior to expiration of the
Term or any Renewal Term, to show the Leased Premises to prospective purchasers
and tenants; provided, however, in recognition of Lessee's security needs and
obligations as a bank, Lessor shall not exercise any right it has to enter into
any secure area within the Leased Premises or to enter the Leased Premises
outside Lessee's normal operating hours without Lessee's prior consent and under
reasonable security conditions, accompanied by an officer or authorized
representative of Lessee. Notwithstanding the foregoing, Lessor may exercise its
right to enter the Leased Premises without Lessee's prior consent in emergency
situations threatening life or property in which case Lessor will make
reasonable attempts to contact Lessee and will contact local police prior to any
such entry;


(c)            At the expiration or earlier termination of the Term or any
applicable Renewal Term, promptly to yield up, clean and neat, the Leased
Premises and all improvements, alterations and additions thereto (unless
required to be removed) and all fixtures and equipment servicing the Building;
and to remove Lessee's signs, goods and effects and any fixtures and equipment
used in the conduct of Lessee's business not serving the Building; and


(d)            Comply with all governmental requirements and regulations
respecting Lessee's use and occupancy of the Leased Premises in a timely manner
and be solely responsible for all tax levies, assessments, licenses or fines
arising from the conduct of Lessee's business.
 
 
7

--------------------------------------------------------------------------------

 

 
10.            Lessor's Covenants and Warranties.  As a condition to this Lease,
and as a material inducement to Lessee to enter into this Lease, Lessor
represents, warrants and covenants as follows:


(a)            Lessor is the sole owner of the Leased Premises and of the
Building, which are not subject to any ground leases or other leases that will
have priority over or conflict with this Lease on and after the Commencement
Date;


(b)            The only mortgage(s) burdening the Leased Premises as of the
Commencement Date are identified on Schedule 10 attached to this Lease;


(c)            Lessor has full right and power to execute and perform this Lease
and to grant the estate demised herein;


(d)            Lessor is not aware of any legal proceeding, claim, taking,
proposed taking, administrative or judicial order or agreement with any third
party that will or is likely to conflict with or result in a claim against the
validity of this Lease, Lessee's taking occupancy of the Leased Premises on the
Commencement Date, or Lessee's using the Leased Premises for any Permitted
Uses; and


(e)            Upon payment of the rent and performance of all of the other
terms and conditions to be performed by Lessee herein, Lessee shall be entitled
to peaceably and quietly hold and enjoy the Leased Premises for the Term and any
applicable Renewal Term.


11.            Signage.  Lessee may erect any signs on or visible from the
exterior of the Leased Premises, provided the same shall comply with applicable
legal requirements. Subject to applicable law, Lessor agrees that Lessee may
install and utilize throughout the Term the signs presently existing at the
Leased Premises.  During the Term, Lessee shall be permitted to change its
signage from time to time without the prior consent or approval of Lessor (but
with written notice), provided all modifications to the signage shall be in
compliance with applicable laws, and shall be in general conformity with changes
being made at other locations of Lessee.  Lessee shall remove any signage that
it installs upon the termination of this Lease and repair any damage and close
any holes caused by such removal.


12.            Destruction and Damage.


(a)            If the Building or the Leased Premises should be totally
destroyed by fire, flood or other casualty or be so damaged that rebuilding or
repair cannot reasonably be completed within nine (9) months after the
occurrence of such damage or destruction, this Lease shall terminate and rent
shall be abated for the unexpired Term, effective as of the date of the
occurrence of such damage or destruction.


(b)            If the Building or the Leased Premises should be damaged by fire,
flood or other casualty, but not to such an extent that rebuilding or repair
cannot reasonably be completed within nine (9) months after the occurrence
thereof, this Lease shall not terminate but Lessor shall, at Lessor's sole cost
and expense, proceed to rebuild or repair the Building and the Leased Premises
to the same condition which existed prior to such damage, except that, if such
damage occurs within the last nine (9) months of Lessee's renewal option, either
party may elect to terminate this Lease by written notification to the other,
whereupon all rights and obligations hereunder shall cease. If the Leased
Premises are rendered wholly or partially untenantable by any such damage, the
rent otherwise payable hereunder shall abate during the period in which the
Leased Premises are untenantable.
 
 
8

--------------------------------------------------------------------------------

 

 
(c)            Notwithstanding the foregoing, Lessee shall have a separate
option to terminate this Lease if any of the following events shall occur as a
result of a casualty and if any damage or destruction of the Leased Premises
shall not have been fully repaired, and any impairment of Lessee's use of the
Leased Premises shall not have been fully restored, within three (3) months
after such damage or destruction shall have first occurred: (i) any material
portion of the Leased Premises is damaged or destroyed, (ii) any portion of the
Building, or access to the Leased Premises or the Building is damaged or
destroyed so as to materially interfere with Lessee's use of or access to the
Leased Premises. For the purposes of this Section 12, a "material portion of the
Leased Premises" will be deemed to have been damaged or destroyed, and any other
casualty shall be deemed to "materially interfere" with Lessee's use of or
access to the Leased Premises if the portion of the Leased Premises capable of
being used after such damage or destruction is unsuitable in Lessee's reasonable
opinion for Lessee's continued business use of the Leased Premises in the manner
in which it was used prior to such taking.


13.            Liability.


(a)            Damage in General.  Lessee agrees that Lessor and its partners,
employees and agents, shall not be liable to Lessee and Lessee hereby releases
said parties from any liability for any personal injury, loss of income or
damage to loss of persons or property in or about the Leased Premises or the
Building from any cause whatsoever unless and to the extent such damage, loss or
injury results from the negligence, willful misconduct or breach of law or
regulation or the terms of this Lease of or by Lessor, its partners, employees
or agents. Lessor and its respective partners, employees and agents shall not be
liable to Lessee for any such damage or loss, whether or not such damage or loss
results from such negligence, to the extent Lessee is compensated therefor by
Lessee's insurance.


(b)            Indemnity.


(i)            Lessee shall defend, indemnify and hold harmless Lessor and its
partners, agents and employees from and against all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including attorneys'
fees, which may be incurred by or asserted by reason of any of the following
which shall occur during the Term of this Lease:


(A)            any work or act done, in or about the Leased Premises or any part
thereof at the direction of Lessee, its agents, contractors, subcontractors,
servants, employees, licensees or invitees;
 
 
9

--------------------------------------------------------------------------------

 

 
(B)            any negligence or other wrongful act or omission on the part of
Lessee or any of its agents, contractors, subcontractors, servants, employees,
sub-tenants, licensees or invitees;


 (C)            any accident, injury or damage to any person or property
occurring in, on or about the Leased Premises or any part thereof, unless and to
the extent caused by the negligence, willful misconduct or breach of law,
regulation or the terms of this Lease of or by Lessor, its employees or agents; 
or




(D)            any failure on the part of Lessee to perform or comply with any
of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease on its part to be performed or complied with.


(ii)            Lessor shall defend, indemnify and hold harmless Lessee and its
affiliates, shareholders, directors, agents and employees from and against all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including attorneys' fees, which may be incurred by or asserted by
reason of any of the following which shall occur during the Term of this Lease:


(A)            any work or act done, in or about the Building or any part
thereof at the direction of Lessor, its agents, contractors, subcontractors,
servants, employees, licensees or invitees;


(B)            any negligence or other wrongful act or omission on the part of
Lessor or any of its agents, contractors, subcontractors, servants, employees,
sub-tenants, licensees or invitees;


(C)            any accident, injury or damage to any person or property
occurring in, on or about any portion of the Building other than the Leased
Premises, unless and to the extent caused by the negligence, willful misconduct
or breach of law, regulation or the terms of this Lease of or by Lessee, its
employees or agents;  or


(D)            any failure on the part of Lessor to perform or comply with any
of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease on its part to be performed or complied with.


14.            Assignment and Subletting. 


(a)            Lessee may at any time, and from time to time, assign its
interest in this Lease, or sublease, or permit the occupancy of, all or any part
of the Leased Premises without Lessor's consent to any successor in interest of
Lessee or to any present or future parent, affiliated or subsidiary corporation
or other entity, whether arising pursuant to a sale of stock, sale of assets,
merger, consolidation or otherwise or to any entity which does business with
Lessee on a regular basis as a licensee in Lessee's branch bank locations (the
aforesaid permitted assignees, sublessees, and licensees are hereinafter
collectively referred to as the ''Related Parties"). Lessee agrees to promptly
notify Lessor in writing of any such assignment or subletting.
 
 
10

--------------------------------------------------------------------------------

 

 
(b)            Except for subleases, licenses and assignments to Related
Parties, as permitted above, Lessee agrees not to assign its interest in this
Lease or in the Leased Premises or to sublease all or any part of the Leased
Premises to any third party without first obtaining Lessor's written consent.
The parties agree that it would be unreasonable for Lessor to withhold its
consent to a sublease or assignment unless (i) Lessor reasonably believes that
the use of the Leased Premises may not continue to comply with the terms and
conditions of this Lease, or (ii) the proposed assignee's financial condition
and/or business experience are not reasonably acceptable to Lessor, or (iii)
Lessee is then in default under this Lease beyond applicable cure periods.


(c)            In the event that Lessee assigns its interest in this Lease,
whether to a Related Party pursuant to subsection (a) above, or to a third party
pursuant to subsection (b) above, the assignee of Lessee's interest in this
Lease shall specifically agree to assume all of Lessee's obligations under this
Lease arising from and after the effective date of such assignment.  No
assignment or subletting shall affect the continuing primary liability of Lessee
(which, following assignment, shall be joint and several with the assignee)
unless the assignee agrees to assume all obligations of Lessee under the Lease.


15.            Default Remedies.


(a)            Lessee's Default. Lessee will be in "Default" if (i) Lessee fails
to pay Base Rent, additional expenses or any other amount owning hereunder when
due, and such failure continues for five (5) days after written notice to Lessee
of such failure; (ii) Lessee fails to perform any other material covenant or
agreement contained in this Lease within thirty (30) days after written notice
of the failure from Lessor; provided, however if the failure is of such a nature
that it cannot be cured within said thirty (30) day period, Lessee will not be
deemed in default provided Lessee commences to cure the default within said
thirty (30) day period and thereafter continuously prosecutes such cure to
completion; and/or (iii) Lessee vacates or abandons the Leased Premises or
removes or manifests an intention to remove Lessee's goods and property from the
Leased Premises other than in the ordinary course of its business; and/or (iv)
Lessee is adjudicated a bankrupt in a proceeding initiated by or against it or a
receiver for Lessee or for all or a substantial part of its property is
appointed, or a court order is entered approving a petition seeking
reorganization or an arrangement under the Bankruptcy Code, and any such
adjudication, appointment or order is not vacated, set aside or otherwise
terminated or stayed within sixty (60) days from the date of its entry.


(b)            Remedies. Upon the occurrence of a Default, Lessor may, at any
time thereafter and in addition to all other available legal or equitable rights
and remedies, elect any one or more of the following remedies (but nothing in
this Lease or the following provisions shall relieve Lessor of any obligation to
mitigate damages Lessor may have under applicable law) (Lessee shall also pay to
Lessor all reasonable attorney's fees, costs and expenses incurred by Lessor as
a result of an occurrence of Default by Lessee):
 
 
11

--------------------------------------------------------------------------------

 

 
(i)            To accelerate the whole or any part of the Base Rent for the
entire unexpired balance of the Term.   If so accelerated, in addition to any
and all installments of rent already due and payable and in arrears, any other
charge, expenses or cost herein agreed to be paid by Lessee which may be due and
payable and in arrears, shall be deemed due and payable as if, by the terms and
provisions of this Lease, such other charges, payments, costs and expenses were
on that date payable in advance.
 
(ii)            By appropriate legal proceedings to reenter the Leased Premises,
together with all additions, alterations and improvements and, at the option of
Lessor, remove all persons and all or any property therefrom either by summary
dispossess proceedings or by any suitable action or proceeding at law, and
repossess and enjoy the Leased Premises.  Upon recovering possession of the
Leased Premises by reason of or based upon or arising out of a Default on the
part of Lessee, Lessor may, at Lessor's option either terminate this Lease or
make such alterations or repairs as may be necessary in order to relet the
Leased Premises and relet the Leased Premises or any part or parts thereof,
either in Lessor's name or otherwise, for a term or terms which may, at Lessor's
option, be less than or exceed the period which would otherwise have constituted
the balance of the Term of this Lease and at such rent or rents and upon such
other terms and conditions as in Lessor's sole discretion may be advisable and
to such other person or persons as may in Lessor's discretion be best; upon each
such reletting, all rents received by Lessor from such reletting shall be
applied as follows: First, to the payment of any costs and expenses or such
reletting including brokerage fees, attorneys' fees and all costs of any
alterations and repairs; second, to the payment of any indebtedness other than
rent due hereunder from Lessee to Lessor; third, to the payment of rent due and
unpaid hereunder; and the residue, if any, shall be held by Lessor and applied
in payment of future rent as it may become due and payable hereunder.  If such
rentals received from such reletting during any month shall be less than that to
the paid during that month by Lessee, Lessee shall pay any such deficiency to
Lessor.  Such deficiency shall be calculated and paid monthly.  No such re-entry
or taking possession of the Leased Premises or the making of alterations or
improvements thereto or the reletting thereof shall be construed as an election
on the part of Lessor to terminate this Lease unless written notice of such
intention be given to Lessee.  Lessor shall in no event be liable in any way
whatsoever for failure to relet the Leased Premises, or in the event that the
Leased Premises or any part or parts thereof are relet, for failure to collect
the rent thereof under such reletting.  Notwithstanding any such reletting
without termination, Lessor may at any time thereafter elect to terminate this
Lease for such previous breach.


(iii)            To terminate this Lease and the Term hereby created without any
right on the part of Lessee to waive the forfeiture by payment of any sum due or
by other performance of any condition, term or covenant broken, whereupon Lessor
shall be entitled to recover, any and all sums and damages for violation of
Lessee's obligations hereunder in existence at the time of such termination.


16.            Subordination; Non-Disturbance.  This Lease is and shall be
subject and subordinate to all mortgages which may now or hereafter be secured
upon the Building and to any and all renewals, modifications, consolidations,
replacements and extensions thereof, on the condition that each holder of an
interest in any such mortgage shall have delivered to Lessee a written agreement
providing that, so long as Lessee is in compliance with Lessee's obligations
under this Lease, such party agrees (a) to recognize Lessee's rights, tenancy
and occupancy under this Lease, and (b) not to disturb Lessee's occupancy of the
Leased Premises, notwithstanding any foreclosure of any such mortgage.  This
Section shall be self-operative and no further instrument of subordination shall
be required by any mortgagee, but in confirmation of such subordination, Lessee
shall execute within fifteen (15) days after being so requested, any certificate
that Lessor may reasonably require, acknowledging such subordination.
 
 
12

--------------------------------------------------------------------------------

 
 

 
17.            Estoppel Statement.  Lessee and Lessor, from time to time, within
ten (10) days after request by the other party, shall execute, acknowledge and
deliver to the other party a statement, which may be relied upon the other party
or any proposed assignee of its interest in this Lease or any existing or
proposed mortgagee or purchaser of the Building, certifying that this Lease is
unmodified and in full force and effect (or that the same is in full force and
effect as modified and listing the instruments of modification), the dates to
which rent and other charges have been paid whether or not Lessor (in the case
of a certificate by Lessee) or Lessee (in the case of a certificate by Lessor is
in default hereunder or whether the certifying party has any claims or demands
against the other party (and, if so, the default, claim and/or demand shall be
specified) and certifying as to such other matters as the other party
may reasonably request.  Lessee and Lessor each acknowledges that any such
statement so delivered by it may be relied upon by the requesting party and any
such assignee, or by any perspective purchaser, mortgagee or any assignee of any
mortgage.


18.            Condemnation.


(a)            If the whole of the Leased Premises is condemned for any public
use or purpose by any legally constituted authority (or is sold to such
authority in lieu of condemnation), this Lease shall cease from the date of such
taking or sale and rental shall be accounted for between Lessor and Lessee as of
the date of the surrender of possession.


(b)            Lessee shall have the option to terminate this Lease if any of
the following events shall occur as the result of a taking in condemnation
proceedings, or by exercise of any right of eminent domain, or by agreement
between Lessor or any other person and those authorized to exercise the same:
(i) any material portion of the Leased Premises is taken, (ii) any material
portion of the access to the Leased Premises or the Building is taken, or (iii)
any portion of the Building or adjoining land is taken so as to materially
interfere with Lessee's use of or access to the Leased Premises, including, but
not limited to, a reduction of available parking.  For the purposes of this
Section 18, a "material portion of the Leased Premises" will be deemed to have
been taken and any other taking shall be deemed to "materially interfere" with
Lessee's use of or access to the Leased Premises if the portion of the Leased
Premises capable of being used after such taking is unsuitable in Lessee's
reasonable opinion for Lessee's continued business use of the Leased Premises in
the manner in which it was used prior to such taking.
 
 
13

--------------------------------------------------------------------------------

 

 
(c)            If only a portion of the Leased Premises is so taken or sold then
from and after the date of taking or sale, so long as Lessee shall not have
exercised its option to terminate this Lease under subsection (b) of this
Section, Lessee shall remain on the remaining portion of the Leased Premises,
under the terms and conditions of this Lease, provided, however, that the rental
shall be proportionately reduced to reflect the portion of the Leased Premises
so taken or sold.


(d)            No condemnation or condemnation award shall prejudice the rights
of either Lessor or Lessee to recover compensation from the condemnation.


19.            Option to Renew.


(a)            Lessee shall have the option to renew this Lease for up to three
(3) additional, successive terms of five (5) years each (each, a "Renewal Term")
for all or a portion of the Leased Premises.  Each Renewal Term shall commence
consecutively upon the expiration of the Term as it may have been previously
extended.  All of the terms and conditions applicable to the Term of this Lease
shall also apply during each Renewal Term.


            (b)So long as Lessee is not then in Default hereunder or at the
commencement of the Renewal Term, the renewal option shall be deemed exercised
unless Lessee provides written notice to Lessor at least one hundred eighty
(180) days prior to the end of the then current Lease Term that it does not wish
to renew this Lease for all or a portion of the Leased Premises. If Lessee is
not renewing this Lease for only a portion of the Leased Premises, Lessee can
only make such election for an entire floor or floors of the Leased Premises.


(c)            During each Renewal Term, the Base Rent shall be a fair market
rental taking into account all of the terms and conditions of this Lease.   If,
within fifteen (15) days after Lessee's written notice of exercise of the
option, Lessee and Lessor shall not have agreed in writing on the amount and
rate of Base Rent for the ensuing Renewal Term, the parties shall, within thirty
(30) days after Lessee's written notice, submit the dispute to binding
arbitration by two licensed Pennsylvania real estate appraisers, each having a
minimum of ten (10) years' experience in appraising commercial real estate in
Chester County, Pennsylvania, one to be appointed by each of the parties. If the
two appraisers cannot agree on the fair market rent, they shall promptly select
a third Pennsylvania real estate appraiser having a minimum of ten (10) years'
experience in appraising commercial real estate in Chester County,
Pennsylvania.  The appraisers shall submit to Lessor and Lessee, within one
hundred twenty (120) days after Lessee's written notice (not less than sixty
(60) days prior to the commencement of the Renewal Term, a written determination
as to the fair market rent for a Base Rent taking into account all of the terms
and conditions of this Lease, which shall be final and binding on Lessor and
Lessee. The cost of such arbitration shall be shared equally between the
parties.


20.            Holding Over.  If Lessee remains in possession of the Leased
Premises after the expiration of the Term, its continued possession shall be as
a month-to-month tenant (unless the option to renew is validly exercised
pursuant to Section 19 above).  During such month-to-month tenancy, Basic Rent
shall be payable at a rate equal to one and one-half times the rate of Basic
Rent in effect during the last month of the immediately preceding Term, and the
terms and provisions of this Lease shall otherwise apply.
 
 
14

--------------------------------------------------------------------------------

 

 
21.            Lessor Nonpayment or Nonperformance. In the event of Lessor's
failure to pay any sum or sums or perform any obligation which Lessor is
obligated to pay or perform and such nonpayment or nonperformance may result in
a lien, charge or encumbrance upon the Leased Premises or interferes with the
conduct of Lessee's business in the Leased Premises, Lessee shall have the
right, but not the obligation, to pay or perform the same to the extent
necessary to prevent any such lien, charge or encumbrance or to address any such
interference, but only after Lessee shall have given Lessor written notice of
Lessee's intention to do so and Lessor shall have failed to cure such nonpayment
or nonperformance within such time as may be required to prevent any such lien,
charge or encumbrance or any such interference. Lessor shall on demand reimburse
Lessee for the reasonable costs and expenses incurred by Lessee in making such
payment or performing such obligation as aforesaid, including reasonable
attorneys' fees. If Lessor fails timely to make such payment to Lessee, Lessee
shall have the right to deduct such sums from the next installments of rent due
under this Lease.


22.            Environmental Indemnity. Lessor agrees to indemnify, defend and
hold Lessee and its officers, employees and agents harmless from any claims,
judgments, damages, penalties, fines, costs, liabilities (including sums paid in
settlement of claims) or loss of every nature and kind including reasonable
attorneys' fees, consultant fees, and expert fees (consultants and experts to be
reasonably satisfactory to Lessee) which arise on or after the date of execution
and delivery hereof, whether before the Term Commencement Date, during or after
the Term, from or in connection with any Environmental Conditions (as
hereinafter defined) on, over, under, migrating to or from, or emanating from
the Leased Premises even though such Environmental Condition(s) may not have
been caused by Lessor, its agents, employees, or representatives, unless the
Environmental Condition(s) are present as a result of the act or omission of
Lessee or now exist. Without limiting the generality of the foregoing, the
indemnification provided by this Section 22 shall specifically cover costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state, or local
governmental agency or political subdivision because of the presence or
suspected presence of any Environmental Condition in the soil, groundwater or
soil vapor on, under, over, migrating to or from, or emanating from, the Leased
Premises, unless the toxic, hazardous, or other substances comprising the
Environmental Condition are present as a result of the act or omission of Lessee
or now exist.  Without limiting the generality of any of the foregoing, this
indemnification shall also specifically cover costs incurred in connection with:


(a)            toxic or hazardous substances that migrate, flow, percolate,
diffuse, or in any way move from, onto or under the Leased Premises after the
execution and delivery hereof; or
 
 
15

--------------------------------------------------------------------------------

 

 
(b)            toxic or hazardous substances present on or under the Leased
Premises as a result of any discharge, dumping, spilling (accidental or
otherwise), onto the Leased Premises after the execution and delivery hereof by
any person, corporation, partnership, or entity other than Lessee, its officers,
employees or agents.


For purposes of this Lease, "Environmental Conditions" shall refer to any
conditions of the air, land, or water (including surface water, groundwater,
fresh water, and tidal water) which are or which become the subject of
protection, regulation, or control under any federal, state, or local statute,
regulation, ordinance, order, or decree relating to health, safety, or the
environment, including, without limitation, the discharge or release of
hazardous wastes, hazardous materials, solid or liquid wastes, contaminants,
pollutants, or toxic substances, as such terms may be defined under any such
federal, state, or local statute, regulation, ordinance, order, or decree. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.


23.            Americans With Disabilities Act.


(a)            Lessee shall, at Lessee's expense, comply with all laws, rules,
regulations, requirements and recommendations of all county, municipal, state,
federal and other applicable governmental authorities now or hereafter in force,
including, but not limited to, the Americans with Disabilities Act of 1990
("ADA"), as they relate to the Leased Premises and the conduct of Lessee's
business therein.


(b)            To the extent required by the ADA, Lessee shall also place
appropriate accessibility signage (with respect to the Leased Premises) on the
exterior of the Leased Premises.


(c)            Subject to the foregoing, Lessor shall, at Lessor's expense,
comply with all laws, rules, regulations, requirements and recommendations of
all county, municipal, state, federal and other applicable governmental
authorities now or hereafter in force, including, but not limited to, the ADA,
as they relate to the portions of the Building through which the public may have
access to the Leased Premises.


24.            Suspension of Business by Government Order. If Lessee is
prohibited from conducting business in the Leased Premises by (a) any
governmental authority having jurisdiction because of any act or default of
Lessor or any occupant of other premises in the Building, or (b) because of any
event or any condition of or in the Building or any part thereof which is not
the result of Lessee's act, negligence or default under this Lease, the Rent and
other charges reserved hereunder shall be wholly abated while such prohibition
remains in effect, and Lessor shall forthwith refund to Lessee all unearned Rent
and other charges paid in advance by Lessee. If such prohibition shall continue
in effect for a period of six (6) months, Lessee shall have the right to
terminate this Lease by written notice sent to Lessor at any time after the
expiration of such six (6) month period, but before the prohibition is ended.
Lessor shall promptly initiate and diligently prosecute to completion any action
which may be necessary to abate the condition(s) which gave rise to the
prohibition.
 
 
16

--------------------------------------------------------------------------------

 

 
25.            Disputes; Payment or Performance "Under Protest".   Except in
connection with the non-payment of rent by Lessee against which Lessee has no
claim of set-off or abatement, in the event of an unresolved dispute between
Lessor and Lessee regarding the performance by either party of an obligation or
condition of this Lease, as a condition precedent to the filing of litigation,
authorized representatives of Lessor and Lessee shall use reasonable efforts to
resolve said dispute within thirty (30) days after receipt of a default notice. 
In addition, if at any time a dispute shall arise as to any sum of money to be
paid by one party to the other under the provisions hereof or as to any work to
be performed by either of them under the provisions hereof, the party against
whom the obligation is asserted shall have the right, in addition to any other
rights provided under this Lease, to make payment or perform such work "under
protest", in which event such payment or performance shall not be regarded as
voluntary payment or performance and that party shall not be deemed to have
waived any rights by tendering payment or performance and, to the extent a
determination is later made that such party was not obligated to make such
payment or performance, such party shall retain a right to repayment of that
portion of such sum or of the cost of such performance that it is determined not
to have been obligated to tender.


26.            Miscellaneous.


(a)            Examination or review of this Lease by or on behalf of either
Lessor or Lessee shall not be construed as approval or acceptance hereof and
this Lease shall not be effective until executed by duly authorized signatories
of both Lessor and Lessee.  This Lease may not be amended or modified except by
a writing signed by Lessor and Lessee.


(b)            No consent or waiver, express or implied, by Lessor or Lessee to
or of any breach of any agreement or duty to the other shall be construed as a
consent or waiver of any other breach of the same or any other agreement or
duty.


(c)            Whenever any notice, approval, consent or request is given
pursuant to this Lease, it shall be in writing.  Communications and payments,
unless otherwise specified shall be addressed to the party's address stated
elsewhere herein.  Any communication so addressed shall be deemed duly served if
delivered personally or mailed by registered or certified mail, return receipt
requested.


(d)            The invalidity or unenforceability of any provision of this Lease
shall not affect or render invalid or unenforceable any other provision hereof.


(e)            This Lease shall be construed under the laws and judicial
interpretations of the Commonwealth of Pennsylvania.


(f)            This Lease shall not be recorded in whole or in memorandum form
by Lessee without the prior written consent of Lessor.
 
 
17

--------------------------------------------------------------------------------

 

 
(g)            Lessor and Lessee represent and warrant to each other that they
have not consulted or contacted any agent, broker, or finder in connection with
this Lease.  Lessor and Lessee agree to defend, indemnify and hold the other
harmless from any and all claims for compensation or commission, or any portion
thereof, in connection with this Lease by any broker, agent, or finder claiming
to have dealt with the indemnifying party.




[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Lessor and Lessee have caused the due execution of this
Lease on their respective behalf.


LESSOR:


HEADWATERS ASSOCIATES
Witness:


/s/ Carl J. Weinrich,
Jr.                                                                                    By: 
/s/ William Dalusio
Print Name: Carl J. Weinrich, Jr.
CPA                                                            William Dalusio,
General Partner




Date signed: September 21, 2016







ATTEST:
LESSEE:
 
 
 
DNB FIRST, NATIONAL ASSOCIATION

                                                                                   




/s/ Gerald F.
Sopp                                                                                                  By: 
/s/ Bruce E. Moroney

Gerald F. Sopp, Secretary Bruce E. Moroney, Executive Vice President





Date signed: September 15, 2016
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"


LEASED PREMISES


 
Leased Premises
Usable
Square Feet
 
Pro Rata Share
 
First Floor
 
4,961
 
22.75%
 
Second Floor
 
6,286
 
28.83%
 
Third Floor
 
6,258
 
28.70%
 
 
17,505
 
80.28%

 
 
 
 
 
 
 
 

20

--------------------------------------------------------------------------------



EXHIBIT "B"


BASE RENT1


Initial Term


1.            First Floor


Rent Per
Square Foot
 
Usable
Square Feet
 
Monthly Rent
 
$27.44
 
4,961
 
$11,344.15





2.            Second Floor


Rent Per
Square Foot
Usable
Square Feet
 
Monthly
Rent
 
$17.75
 
6,286
 
$9,298.04



3.            Third Floor


Rent Per
Square Foot
Usable
Square Feet
 
Monthly
Rent
 
$20.28
 
6,258
 
$10,576.02






--------------------------------------------------------------------------------

1 Subject to adjustment pursuant to Section 3
 
 
21
 

 

--------------------------------------------------------------------------------

SCHEDULE 10
MORTGAGES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22

 